Citation Nr: 1735579	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  17-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was presumptively exposed to herbicides during his active service.

2.  The Veteran's diagnosed prostate cancer is presumed to have been caused by his herbicide agent exposure in service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met. 38  U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In January 2016, VA extended the presumption of herbicide exposure to any veteran that served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

The Veteran is currently diagnosed with prostate cancer, which he asserts is due to herbicide exposure during his active service.  Specifically, he maintains that he was exposed to herbicides while stationed in Korea as was deployed to the DMZ as a medic.

The Veteran's service records show that he was a medical corpsman.  His military records also show that he was assigned to Camp McIntyre in the Republic of Korea.

In November 2016, the Veteran reported that while he was stationed at Camp McIntyre he was exposed to herbicide agents.  In January 2017, he reported that while at Camp McIntyre, he was required to spray herbicide agents around the mess hall and motor pool.  He also reported his duties as a medic took him to the DMZ.

In February 2017, fellow veteran J.C. reported that he was stationed at Camp McIntyre in the Republic of Korea, which was located approximately 1 mile from the DMZ.  J.C. reported that they conducted maneuvers in and around the DMZ.


It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to report having gone into the DMZ.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran is found to be highly credible, and his lay statements have been consistent with each other, his service records, and the statements from fellow veteran J.C.  As such, the Board has no reason to doubt the veracity of his statements.  The Veteran's statements that he was a medic and as such was used by a variety of units, some of which rotated through the DMZ is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicide agents during his active service.

As noted, when a veteran is diagnosed with prostate cancer and is presumed to have been exposed to herbicide agents during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for prostate cancer have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

Service connection for prostate cancer is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


